FILE COPY

                                           01-11-00197-CV


               IN THE SUPREME COURT OF TEXAS

                                          NO. 13-0053

                              STATE OF TEXAS, PETITIONER

                                                V.

                 CLEAR CHANNEL OUTDOOR, INC., RESPONDENT

                                CORRECTED MANDATE

       To the Trial Court of Harris County, Greetings:
       Before our Supreme Court on April 24, 2015, the Cause, upon petition for review, to
revise or reverse your Judgment.
       No. 13-0053 in the Supreme Court of Texas
       No. 01-11-00197-CV in the First Court of Appeals
       No. 857472 in the County Civil Court at Law No 3 of Harris County, Texas, was
determined; and therein our said Supreme Court entered its judgment or order in these words:


        THE SUPREME COURT OF TEXAS, having heard this cause on petition for review
from the Court of Appeals for the First District, and having considered the appellate record, the
parties’ briefs, and counsel’s argument, concludes that the court of appeals’ judgment should be
reversed.

       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

       1)      The court of appeals’ judgment is reversed;

       2)      The case is remanded to the trial court for further proceedings consistent with this
               Court’s opinion; and

       3)      Petitioner Clear Channel Outdoor, Inc., shall recover, and respondent State of
               Texas shall pay, the costs incurred in this Court.

       Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for
the First District and to the District Court of Harris County, Texas, for observance.




                                            Page 1 of 2
                                                                                      FILE COPY




       Wherefore we command you to observe the order of our said Supreme Court in this
behalf, and in all things to have recognized, obeyed, and executed.
       BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS,
                                            with the seal thereof annexed, at the City of Austin,
                                            this the 20th day of July, 2015.
                                            Blake A. Hawthorne, Clerk



                                            By Monica Zamarripa, Deputy Clerk




                                           Page 2 of 2